Citation Nr: 1118774	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied service connection for PTSD.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In December 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The claims file was returned to the Board prior to the completion of the requested development.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

In his July 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (i.e., Travel Board hearing).  In a November 2010 statement, the Veteran's representative noted that the Veteran now lives in Florida and requested that the claims file be transferred to the RO in St. Petersburg, Florida for scheduling of a Travel Board hearing.  

In the December 2010 remand, the Board requested that the Veteran be scheduled for a Travel Board hearing at the RO in St. Petersburg, Florida.  However, the Veteran has not had any Board hearing in connection with this appeal.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Because the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The Hartford RO should transfer the Veteran's claims file to the St. Petersburg RO.

2.  The St. Petersburg RO should schedule the Veteran for a Travel Board hearing in accordance with his July 2010 and November 2010 requests.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


